Citation Nr: 0725953	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  99-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 19, 1977 to 
November 30, 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the veteran's request to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran provided testimony before 
the undersigned Veteran's Law Judge in May 2004 and a 
transcript of that hearing is of record.

This matter was previously before the Board in August 2004 
and in December 2006.  In the August 2004 decision, the Board 
determined that new and material evidence had been received, 
and the appeal to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder was granted.  
The August 2004 Board decision also remanded (to the RO via 
the Appeals Management Center (AMC)) the issue of entitlement 
to service connection for an acquired psychiatric disorder 
for further development, including a VA psychiatric 
examination.  In the December 2006, the Board again remanded 
for further development.

As a final preliminary matter, the Board notes that medical 
evidence (March 2001 Social Security Administration (SSA) 
letter) supplied by the veteran in August 2006 along with his 
statements at that time reflect an assertion that he cannot 
find gainful employment.  The Board construes this evidence 
together as raising an informal claim for total disability 
rating based on individual unemployability (TDIU).  As the RO 
has not yet adjudicated this issue, it is not properly before 
the Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that an acquired 
psychiatric disorder, to include schizophrenia, existed prior 
to service, and was not aggravated by service.

2.  A pre-existing acquired psychiatric disorder, to include 
schizophrenia, has not been shown by competent clinical 
evidence to have been chronically increased by service, 
beyond the normal progression of the disease.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1113, 
1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
September 2004, November 2004 and December 2006 letters from 
VA to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
December 2006, and a March 2006, communication from VA 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the 
initial AOJ adjudication denying the claim preceded enactment 
of the VCAA, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, and reports of post-service private and VA treatment 
and examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony at a local RO and videoconference hearings.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The Board notes that the veteran, in an August 2006 
statement, noted that he has been receiving SSA benefits 
since 1980.  The Board also observes a VA Form 119, Report of 
Contact, dated in March 2000, noting that the veteran has 
been receiving SSA benefits as a helpless child on his 
father's record.  The Board observes that the record does not 
contain a copy of the SSA determination granting such 
benefits or the clinical records considered in reaching the 
determination.  In this regard, the Board notes that a 
facsimile transmission written response to the VA's request 
for such records, signed and dated March 23, 2001, indicates 
such records had been destroyed and were no longer available.  
It was further noted, however, that the veteran had been 
entitled as a disabled adult child on that record since April 
1971.  The Board finds that a remand for further development 
related to the SSA records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

The RO sent letters in May 2001 and in March 2002 to Copper 
Country Mental Health Center requesting information regarding 
the veteran's treatment records from 1969 through 1977.  
Copper Country's initial response included treatment records 
from December 2001 to April 2001, but not the requested 
information.  The record does not show a response from Copper 
Country to the VA's second request.  Given the RO's attempts 
and Copper Country's failure to respond to the previous VA 
letters, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Where the determinative issue involves a 
medical diagnosis, typically competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and schizophrenia 
(as a psychosis) becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1132; 38 
C.F.R. §§ 3.307, 3.309.  

Applicable law also provides that a veteran is considered to 
be in sound health when examined, accepted, and enrolled for 
service - except as to defects, infirmities, or disorders 
noted at the time of his entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111 and 1137.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  See also 38 C.F.R. § 
3.304(b) (2006).  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111. Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
record reflects complaints and treatment for psychiatric 
disability, principally diagnosed as schizophrenia and 
schizoaffective disorder.  See, e.g., 1999 and 2000 VA 
outpatient treatment reports, and July 2006 VA examination 
report.  As such, a current disability is established and the 
first element of a service connection claim has been 
satisfied.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether an acquired psychiatric disability existed 
prior to the veteran's service.  The report of medical 
history completed upon enlistment in July 1977 reveals that 
the veteran denied any history of depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  The 
clinical entrance psychiatric evaluation was normal.  In 
Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated 
that the presumption of soundness attaches only where there 
has been an induction medical examination and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term "noted" 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  As such, the presumption of soundness 
on induction as to psychiatric disability attaches.  However, 
as noted above, such presumption of soundness on induction 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the medical evidence of record clearly and 
unmistakably shows that schizophrenia was present prior to 
service.  A letter to the Air Force recruiting Office from a 
psychiatric social worker at the Copper Country Mental Health 
Center (Copper Country), dated in July 1977, noted that the 
veteran had been treated at Copper Country since 1969.  It 
noted a diagnostic impression of schizophrenic reaction, with 
a guarded prognosis.  It was also noted that the veteran was 
on medication and had been doing well in recent months.  The 
social worker recommended that the veteran continue such 
medication.  The July 1978 VA examination also noted that the 
veteran had been hospitalized at St. Mary Hospital in 1970, 
among other institutions.  See also July 2006 VA examination 
report (noting 4 documented hospitalizations for 
schizophrenia prior to his military service).  There is no 
evidence to the contrary.  The Board concludes, accordingly, 
that competent clinical evidence of record, which is clear 
and unmistakable, demonstrates that schizophrenia was present 
prior to service. 

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. 
§ 3.306(b).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's pre-existing 
paranoid schizophrenia was not aggravated by his service, in 
order to rebut the presumption of soundness on induction.  

Here, clear and unmistakable evidence of record demonstrates 
that the veteran's pre-existing psychiatric disability was 
not aggravated by active service.  In this vein, a pre-
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

In the present case, the evidence of record shows there was 
no permanent worsening of the veteran's pre-existing 
psychiatric disability due to active service.  Indeed, a VA 
examiner in July 2006 stated that the "veteran's time in the 
service less likely than not increased his pre-existing 
psychiatric disorder, and it is more likely than not that the 
fact that the veteran discontinued his antipsychotic 
medication while he was in service is the causal factor as to 
why the veteran's psychiatric disorder increased while in 
service."  Importantly, the examiner also opined that "the 
increase that occurred while in-service was not beyond a 
normal progression of the disease."   As such, the Board 
finds there was only a temporary aggravation in service, 
manifested by increased perplexity, confusion, emotional 
turmoil, and cognitive disorganization.  See November 1977 
Narrative Summary.  In other words, the examiner did not find 
that the psychiatric disability was permanently worsened by 
service.  Indeed, in reaching that conclusion, the examiner 
relied on a review of the claims folder and a physical 
examination of the veteran.  For these reasons, the opinion 
is found to be highly probative.  

Further, the Board finds the contemporaneous medical evidence 
to be highly probative of the fact that the veteran's 
psychiatric disability was not aggravated by service.  The 
Board notes the November 1977 Narrative Summary of the 
veteran's hospitalization during service.  The final 
diagnosis was acute schizophrenic episode, moderate, 
resolved.  The schizophrenia was manifested by the symptoms 
described above.  It was noted that the veteran was not a 
danger to himself or others and that he is able to live 
outside a protective environment.  A clinical psychiatry 
record sheet, dated on November 30, 1977, noted the veteran's 
psychiatric profile ("S") to be level 1 (meaning a high 
level of medical fitness).  Additionally, the July 1978 VA 
examination report noted a diagnosis of schizophrenia, 
undifferentiated type, in partial remission.  The examiner 
opined that the allegation that the veteran's military 
service aggravated his mental state and conditions "could be 
accepted as speculative and controversial."

The Board acknowledges the opinions of R.N., MSW, CSW, in 
September 2000 and of B.L.H., M.D. (undated).  R.N. noted 
that the veteran's military service aggravated his 
schizophrenia.  It was noted that prior to service there was 
no mention of the veteran being suicidal and since service 
the veteran has been suicidal "a number of times."  The 
Board observes that the July 2006 VA examiner considered the 
opinion of R.N.  Meanwhile, Dr. B.H.'s merely noted that the 
veteran's schizophrenia "became apparent while he was in the 
service."  The letter did not note that the veteran's 
records were reviewed or provide a supporting rationale.  The 
Board also finds Dr.'s B.H.'s opinion that the veteran's 
schizophrenia became apparent in service to be inconsistent 
with the evidence of record, which clearly and unmistakably 
demonstrates that the veteran's schizophrenia existed prior 
to service.  Even considering the opinions of R.N. and Dr. 
B.H. that the veteran's psychiatric disorder was aggravated 
by, or became apparent in, service, the Board finds that 
there is clear and unmistakable evidence that the increase in 
the veteran's psychiatric disability in service was not 
beyond the natural progress of the disease.    

Based on the foregoing, the Board finds that there is 
competent, clear and unmistakable evidence that the veteran's 
schizophrenia pre-existed service, and was not aggravated by 
service.  As such, the presumption of soundness on induction 
as to an acquired psychiatric disorder, to include 
schizophrenia, has been rebutted.  See 38 U.S.C.A. § 1111.  
In order for service connection to be established for 
schizophrenia, it must now be determined whether the record 
establishes that the pre-existing schizophrenia underwent an 
increase in severity beyond the normal progression of the 
disability.  The Board must determine whether the pre-
existing schizophrenia underwent aggravation in service, 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R § 3.306.  

As described in detail above, the presumption of soundness is 
deemed to be rebutted in the instant case.  As such, the 
relevant inquiry is not whether the veteran's currently 
diagnosed psychiatric disability was incurred in active 
service, but rather whether it was aggravated by such 
service.  As already explained, the competent evidence does 
not demonstrate that a pre-existing psychiatric disability 
was permanently worsened by active service.  In fact, as 
previously noted, the VA examiner in July 2006 reached the 
opposite conclusion and found that the resurgence of the 
symptoms of the veteran's pre-existing psychiatric disability 
in-service were not beyond a normal progression of the 
disease including after stopping medication.  Moreover, the 
Board finds no other competent medical evidence of record is 
more probative.  

The veteran himself has expressed a belief, including in his 
September 1999 substantive appeal, that his schizophrenia was 
aggravated by active service.  However, the Board notes that 
the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation (i.e., aggravation).  As such, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the competent 
clinical evidence of record also fails to demonstrate an 
increase in the pre-existing schizophrenia during service 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

In summation, the Board finds that the presumption of 
soundness on entrance into service is rebutted by clear and 
convincing evidence that schizophrenia existed prior to 
service, and was not aggravated by service, pursuant to 38 
U.S.C.A. § 1111, and that the pre-existing schizophrenia did 
not undergo an increase in service so as to constitute 
aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


